Filed 6/22/16 P. v. Turner CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE



THE PEOPLE OF THE STATE OF                                               B258994
CALIFORNIA,
                                                                         (Los Angeles County
         Plaintiff and Respondent,                                       Super. Ct. No. TA127048)

         v.

DION TURNER,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Laura R. Walton, Judge. Affirmed.
         Kelly C. Martin, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Steven D. Matthews and Ryan
M. Smith, Deputy Attorneys General, for Plaintiff and Respondent.

                                        _________________________
       Defendant and appellant Dion Turner raises multiple issues following his
conviction of two counts of second degree robbery with firearm use enhancements (Pen.
Code, §§ 211, 12022, subd. (a)(1), 12022.53, subd. (b)).1 For the reasons discussed
below, the judgment is affirmed.
                 FACTUAL AND PROCEDURAL BACKGROUND
                                             I.
                                    Prosecution Case
       A.     Percipient Witness Testimony
       On September 6, 2011, Evelyn Moore and her sister-in-law, Chanera Miller, were
working at Noah’s Tobacco Store (Noah’s), located at 11119 South Main Street,
Los Angeles. Noah’s sold cigarettes, jewelry, candy, soda, and adult entertainment
products. At about 5:00 p.m., two masked men dressed in black or dark blue ran into the
store. Moore could not see the men’s faces, but she could see their eyes and mouths.
The men closed the door to the store. One of the men ran behind the counter and told
Miller to put merchandise and cash into a duffle bag. The other man stood by the door
with a gun. The gunman repeatedly threatened Moore, saying, “Don’t look up. Don’t
look at me.” The gunman instructed Moore and Miller to remove the tapes from the
store’s surveillance system, but Miller said she did not know how to do so. Instead, the
men broke the video players containing the tapes.2
       Lamont Dees was parked in front of Noah’s when the robbery occurred. He saw
two men dressed all in black run into the store. A few minutes later, he realized the door
to the store was locked, which he thought was odd because he knew the store was open
for business. Dees moved his car to the side of the store and tried calling and texting the
store’s owner. He also called 9-1-1. Ten or 15 minutes later, he saw the two men run out
of Noah’s, carrying “a duffle bag or a black bag of some sort.” One of the men may have


1
       All subsequent statutory references are to the Penal Code.
2
       A surveillance video of the robbery was played for the jury. The jury was also
given a transcript of the dialog heard on the video.
                                             2
been carrying a weapon. Dees saw the two men get into a Cadillac that “looked like . . .
they took it off the showroom . . . . It was immaculate. It had a yellow license plate that
said ‘A1’ on it.” Dees followed the Cadillac for about a block and a half, until he was
directed by the 9-1-1 operator to stop. He then returned to the store and spoke to the
police officers who had arrived on the scene. The officers asked Dees to try to describe
the robbers, but he was not able to. Subsequently, the officers drove Dees by an
apartment building where the Cadillac was parked, and he identified the vehicle as the
one he had seen drive away from Noah’s.
       Los Angeles Police Department (LAPD) Detective Francis Coughlin and Officer
Dean Monteleone were the first officers to respond to the report of a robbery in progress
at Noah’s. They secured the store, spoke to witnesses, and notified Detective John Parra,
who assumed responsibility for the investigation. They then received a report that the
get-away car had been spotted in the parking lot of an apartment building near 111th
Street and Broadway, about a quarter mile from Noah’s. Detective Coughlin, Officer
Monteleone, and others set up surveillance of the car. When defendant drove the car
away from the apartment several hours later, the officers followed, made a traffic stop,
and arrested defendant. At the time of his arrest, defendant was wearing a white t-shirt,
dark Levis, and white shoes.
       The arresting officers were instructed to bring the car to the police station for
processing. Officer Monteleone drove the car to the station, where it was searched by
Detective Parra. Inside the car, Detective Parra found defendant’s driver’s license and
wallet, paperwork indicating that defendant owned the car, and two ski masks.
       At about 9:00 p.m., Detective Parra executed a search warrant of defendant’s
apartment, located at 11111½ South Broadway. In the kitchen and living room of the
apartment Detective Parra found letters and bills in defendant’s name, two black shirts, a
duffle bag, a loaded .44-caliber revolver, tobacco items, and a receipt indicating that
defendant serviced the Cadillac at a Jiffy Lube on September 6, 2011, at 3:21 p.m., about
an hour and a half before the robbery. On the apartment’s landing, Detective Parra found
a second duffle bag and a bed sheet containing tobacco items, adult toys and DVD’s,

                                              3
jewelry, a damaged video surveillance system, and a wallet containing Chanera Miller’s
college identification card. In one of the bedrooms, he found a bed covered with a sheet
that matched the sheet recovered from the apartment’s landing.
       Detective Parra had the revolver seized from the apartment dusted for prints. No
usable prints were discovered. Detective Parra testified this is not unusual because
“[n]ormally, when you are holding a gun, you hold it by the handle, and the handle is
usually serrated or has a grip on it so it doesn’t slip out of your hand. So the surface
where you normally hold the gun will have, basically, ridges or something that makes the
grip that much easier, so normally you wouldn’t get any fingerprints from that.”
       Detective Parra also reviewed the surveillance videos recovered from Noah’s. The
clothing worn by the gunman appeared to match the shirts recovered from defendant’s
living room. The height and weight of the gunman appeared consistent with defendant’s
height and weight. The jeans worn by the gunman appeared consistent with those worn
by defendant at the time of his arrest.
       Detective Parra showed the items recovered from the apartment to Evelyn Moore,
who identified them as merchandise stolen from Noah’s. Detective Parra also showed
Moore a “six pack” photographic line-up and asked whether she could identify anyone;
based on the face shape, eyes, and mouth, she tentatively identified two photographs, one
of which was of defendant. Subsequently, after hearing defendant speak at the
preliminary hearing, Moore told Detective Parra that she recognized the defendant’s
voice as the voice of the gunman. At trial, when Moore was asked whether she had any
doubt that defendant’s voice was that of the gunman, Moore said, “It’s the same voice.”
       B.     DNA Evidence
       The LAPD crime lab tested a reference DNA sample provided by defendant
against DNA recovered from the eye and mouth openings of the two ski masks found in
defendant’s car and from the revolver found in defendant’s apartment. Samantha Tosch,
an LAPD criminalist, concluded that the major DNA profile obtained from the eye and
mouth openings of one of the masks (item no. 4) matched defendant’s DNA profile. That
DNA profile would be expected to occur in approximately one in 35 sextillion unrelated

                                              4
individuals.3 Defendant’s DNA did not appear on the other ski mask (item no. 3). With
regard to the revolver, Tosch concluded that defendant was not the major DNA
contributor, but she could not make any conclusions about the identity of minor
contributors because there was too little genetic material to analyze.
       Based on the DNA evidence, Tosch could not say with certainty that defendant
was the only person who wore the ski mask with his DNA on it. She also could not say
with any certainty whether defendant had handled the revolver.
                                             II.
                                       Defense Case
       A.     Scientific and Expert Witness Testimony
       Ronald Guzek, an audio and video expert, reviewed videos of the robbery and
took photographs of defendant in prison. Guzek compared the body types of defendant
and the gunman, and concluded that the gunman appeared to be about eight percent larger
than defendant and to have broader shoulders.
       Virginia Sadl, a forensic serologist with a private DNA laboratory, performed
DNA testing of the two ski masks. Initially, she swabbed the interior and exterior areas
of the ski mask designated as item no. 4, with the exception of the eye and mouth
openings. In those areas, Sadl found DNA from at least four people, of which defendant
was a possible contributor. Sadl then took samples from the eye and mouth areas of the
same mask. Those areas contained DNA from at least two people, of which defendant
was a possible major contributor. Sadl said that the chance that a randomly selected,
unrelated person would be similarly included as a major contributor was approximately
one in 1.3 sextillion. If defendant had worn the mask on numerous occasions in the past,
that “could explain” the presence of his DNA in the eye and mouth areas. Sadl said that
if someone else had worn the mask for a short period of time, it is “possible” that they
would show up as a minor contributor to the DNA in the eye and mouth areas.


3
       A sextillion is a one followed by 21 zeros. Thirty-five sextillion is five trillion
times the human population of the Earth.
                                              5
       Mehul Anjaria owns a consulting group that helps criminal defense lawyers and
inmates understand complicated DNA evidence. Anjaria did not disagree with any of the
conclusions reached by the LAPD crime lab with regard to the DNA evidence in this
case. She said that if an individual has worn a ski mask several times, DNA can build up
on the mask. A DNA test cannot determine how long DNA has been present on an item,
and it cannot differentiate between different kinds of cellular material. If two people
wear a ski mask for the same length of time, they will almost certainly leave behind
different amounts of DNA because individuals shed DNA at different rates. The DNA
testing in this case did not establish that defendant was the only person, or the last person,
to wear the ski mask on which his DNA was found.
       B.     Police Witness Testimony
       Detective Sonny Patsenhann testified that he collected evidence, including two ski
masks, from a Cadillac STS on September 6 or 7, 2011. The Cadillac was driven from
101st and Broadway, where LAPD took custody of it, to the police station, and
subsequently was towed from the station. Detective Patsenhann also collected evidence,
including a revolver, from defendant’s apartment. Detective Parra authored the report
describing the evidence collected from these locations. Detective Patsenhann’s serial
number appeared on Detective Parra’s report because he located the revolver.
       Detective Patrick Flaherty testified that he was familiar with a man named Devin
Williams, whom he had arrested for possession of cocaine. Detective Flaherty said
Williams was a member of the 11 Deuce Broadway Gangster Crips (Gangster Crips).
Defendant asked whether Williams used the 11111 South Broadway apartment to
“facilitate gang activity”; Flaherty said he had been told that was the case, but he could
not independently confirm it. Flaherty agreed that the Cadillac STS was also associated
with Williams.
       On cross examination, Detective Flaherty said that as of September 6, 2011, he
was assigned to a gang impact team. He was aware that Noah’s and the apartment at
11111 South Broadway were located in territory claimed by the Gangster Crips. He
knew that defendant was a member of the Gangster Crips and was known by the moniker

                                              6
“8 Ball.” Detective Flaherty said he had known members of the Gangster Crips to share
vehicles, and that if one member of a gang drove another’s car, it did not mean ownership
had been relinquished. He also said it was common for gang members to share or use the
same apartment, and that the apartment at 11111 South Broadway was a “crash pad” for
the Gangster Crips. Detective Flaherty was certain that at the time of the robbery,
defendant was still an active member of the Gangster Crips.
       C.     Percipient Witness Testimony
       Keith Reese has known defendant for more than 20 years. He testified that he saw
defendant at his tattoo shop on September 6, 2011, from about 4:45 p.m. to at least 6:00
p.m. In January 2014, Reese was convicted of making felony criminal threats and being
a felon in possession of a firearm.
       Gerald Mathis has known defendant for at least 12 years. He did carpentry work
at defendant’s tattoo shop, Off the Way, on September 6, 2011, from about noon until
about 6:00 or 6:30 p.m. Defendant left the shop only once, from about 3:00 to about
4:00 p.m., to get lunch. At about 5:30 p.m., Mathis stepped out to smoke a cigarette and
noticed that defendant’s car was gone. Mathis asked defendant for a ride home, but
defendant said he could not give him a ride because his car was gone.
                                             III.
                                  Verdict and Judgment
       The jury convicted defendant of two counts of second degree robbery (§ 211), and
made true findings that in the commission of the robbery, defendant was armed with a
firearm (§ 12022, subd. (a)(1)) and personally used a firearm (§ 12022.53, subd. (b)). In
a bifurcated proceeding, the court found the prior conviction allegations, as amended, to
be true, and sentenced defendant to 40 years to life in state prison.
       Defendant timely appealed.




                                              7
                                      DISCUSSION
                                             I.
             The Trial Court Did Not Abuse Its Discretion by Admitting
                 Evidence That Defendant Was a Member of a Gang
       Defendant contends that the trial court erred by allowing Detective Flaherty to
testify that defendant was a member of the Gangster Crips. He urges the gang evidence
was irrelevant because it “was not logically connected to any material issue in dispute.”
Further, he says, the evidence was highly inflammatory and, therefore, was more
prejudicial than probative. For the reasons that follow, we do not agree.
       A.     Legal Standards
       “Gang evidence is admissible if it is logically relevant to some material issue in
the case other than character evidence, is not more prejudicial than probative, and is not
cumulative. (Evid. Code, §§ 210, 352; People v. Carter (2003) 30 Cal.4th 1166, 1194;
People v. Ruiz (1998) 62 Cal.App.4th 234, 239-240; People v. Sanchez (1997)
58 Cal.App.4th 1435, 1449.) . . .
       “However, gang evidence is inadmissible if introduced only to ‘show a
defendant’s criminal disposition or bad character as a means of creating an inference the
defendant committed the charged offense. [Citations.]’ (People v. Sanchez, supra,
58 Cal.App.4th at p. 1449; People v. Ruiz, supra, 62 Cal.App.4th at p. 240.) In cases not
involving a . . . gang enhancement, it has been recognized that ‘evidence of gang
membership is potentially prejudicial and should not be admitted if its probative value is
minimal. [Citation.]’ (People v. Hernandez (2004) 33 Cal.4th 1040, 1049; see also
People v. Bojorquez (2002) 104 Cal.App.4th 335, 345.) Even if gang evidence is
relevant, it may have a highly inflammatory impact on the jury. Thus, ‘trial courts should
carefully scrutinize such evidence before admitting it. [Citation.]’ (People v. Williams
(1997) 16 Cal.4th 153, 193; People v. Carter, supra, 30 Cal.4th at p. 1194 [evidence of a
defendant’s gang membership creates a risk the jury will improperly infer the defendant
has a criminal disposition and is therefore guilty of the offense charged, and must be
carefully scrutinized]; People v. Gurule (2002) 28 Cal.4th 557, 653.)

                                             8
       “A trial court’s admission of evidence, including gang testimony, is reviewed for
abuse of discretion. (People v. Brown (2003) 31 Cal.4th 518, 547; People v. Carter,
supra, 30 Cal.4th at p. 1194; People v. Waidla (2000) 22 Cal.4th 690, 723.) The trial
court’s ruling will not be disturbed in the absence of a showing it exercised its discretion
in an arbitrary, capricious, or patently absurd manner that resulted in a miscarriage of
justice. (People v. Rodriguez (1999) 20 Cal.4th 1, 9.)” (People v. Avitia (2005)
127 Cal.App.4th 185, 192-193.)
       B.     Analysis
       In the present case, defendant’s primary argument to the jury was that he was not
the masked gunman who robbed Noah’s. In support, he elicited testimony from
Detective Flaherty that Devin Williams, a member of the Gangster Crips, was known to
use defendant’s car and apartment to facilitate gang activity. Thereafter, over defendant’s
objection, the prosecutor was permitted to elicit testimony that defendant was a member
of the Gangster Crips and was known by the moniker “8 Ball.” The prosecutor further
was allowed to elicit testimony that Detective Flaherty had known members of the
Gangster Crips to share vehicles; that if one member of a gang drove another’s car, it did
not mean ownership of the car had been relinquished; that it was common for gang
members to share or use the same apartment; and that the 11111 South Broadway
apartment was a “crash pad” for the Gangster Crips.
       Defendant contends that the evidence that he was a member of the Gangster Crips
was irrelevant and inflammatory, and therefore that it should have been excluded. The
court considered a similar issue in People v. Jordan (2003) 108 Cal.App.4th 349. There,
defendant Jordan was arrested in the stairwell of an apartment complex frequented by
gang members and used for drug sales. Where Jordan had been seated in the stairwell,
the arresting officer found a plastic baggie containing six smaller bags of cocaine base.
(Id. at p. 354.) During his trial for drug possession, Jordan presented numerous witnesses
who testified that individuals other than Jordan had sold drugs at the apartment complex
immediately prior to Jordan’s arrest. Specifically, an individual named Ford admitted
that he and another man sold drugs at the apartment complex, and that both the Rolling

                                              9
20’s and the Insane Crip gangs sold drugs there. (Id. at p. 365.) Following this
testimony, the court permitted the prosecutor to present rebuttal evidence that Jordan was
affiliated with a gang. (Ibid.)
       On appeal, Jordan contended the gang evidence was not probative of any facts in
dispute because he had not been charged with selling drugs on behalf of a gang and never
sought to prove he was not a gang member. The appellate court disagreed: “[A]lthough
the trial court initially ruled gang evidence inadmissible, during the defense portion of the
case Jordan presented evidence indicating gang members sold drugs in the area of the
apartment complex. The prosecutor was entitled to rebut the inference, created by
Jordan’s defense, that the drugs found in the stairwell belonged to one of the gang
members, not Jordan. Had the defense not sought to demonstrate that individuals other
than Jordan were responsible for the drug sales at the apartment complex, the gang
evidence would have remained inadmissible pursuant to the trial court’s initial ruling.
Jordan’s defense opened the door to this rebuttal evidence. The trial court properly could
conclude the probative value of the gang evidence increased during presentation of the
trial to the point where it outweighed the risk of undue prejudice. Thus, no error appears
in the admission of the gang evidence.” (People v. Jordan, supra, 108 Cal.App.4th at
pp. 365-366.)
       The present case is analogous to People v. Jordan. As in that case, defendant in
the present case suggested through his questioning of witnesses that unknown gang
members were responsible for the illegal actions for which defendant was being tried.
Specifically, defendant elicited testimony from Detective Flaherty that Devin Williams
had access to defendant’s apartment and car, giving rise to the inference that it was
Williams—an individual with a criminal record and known ties to the Gangster Crips—
who was responsible for placing the ski masks in defendant’s car and the stolen items in
defendant’s apartment. Once defendant thus “opened the door,” the prosecutor was
entitled to rebut the inference through evidence that defendant was himself a member of
the Gangster Crips—and thus that defendant, not Williams or an unknown gang
associate, likely was the masked gunman. On these facts, as in Jordan, the trial court

                                             10
properly concluded that the probative value of evidence that defendant was a member of
the Gangster Crips outweighed the risk of undue prejudice.
       Defendant urges us to adopt the analysis of People v. Avitia, supra,
127 Cal.App.4th 185, in which the court found that the trial court erred in admitting
evidence of defendant Avitia’s gang membership. In that case, Avitia was convicted of
discharging a firearm in a grossly negligent manner and of possessing an assault weapon.
Over Avitia’s objection, the prosecution was permitted to elicit testimony that there was
gang graffiti in Avitia’s bedroom. (Id. at pp. 191-192.) The Court of Appeal held that
the trial court abused its discretion by admitting testimony that gang graffiti was observed
in Avitia’s bedroom: “The crimes were not alleged to be gang related. . . . The only
theory upon which the evidence appears to have been admitted was that it tended to link
the firearms with Avitia. But no such link was apparent from Deputy House’s testimony.
House did not testify about the nature or content of the gang graffiti on the posters. There
was no showing that Avitia was named in the graffiti, either by his real name or a
nickname of ‘Chivo.’ There was no showing any of the guns were referenced in the
graffiti. There was, therefore, no evidentiary link between the gang graffiti and the
ownership of the guns. The gang evidence was completely irrelevant to any issue at
trial.” (Id. at pp. 193-194.)
       The present case is distinguishable from Avitia in significant ways, most notably
in that defendant in the present case, unlike defendant Avitia, actively disputed his
connection to the ski masks, the revolver, and the items stolen from the tobacco store.
Moreover, unlike in Avitia, defendant’s membership in the Gangster Crips gang tended to
link him to these incriminating items because defendant had established through
Detective Flaherty’s testimony that members of the Gangster Crips had access to
defendant’s apartment and car and used the apartment to facilitate criminal activity. The
court’s analysis in Avitia, therefore, is not relevant to our conclusion here.
       Defendant contends finally that the gang evidence was cumulative because
Detective Flaherty’s testimony had already established a connection between defendant
and Williams, through Williams’s use of defendant’s car and apartment. We do not agree

                                              11
that the evidence was cumulative. From Detective Flaherty’s answers to defendant’s
questions, the jury reasonably could have concluded that defendant had not voluntarily
allowed Williams to use his car and apartment, but had been coerced by Williams and the
Gangster Crips into doing so. Detective Flaherty’s testimony that defendant was himself
a member of the Gangster Crips dispelled any such inference, casting Williams’s use of
the car and apartment in an entirely different light.
                                              II.
                                 Denial of Pitchess Motion
       A.     Overview
       Prior to trial, defendant filed a Pitchess motion (Pitchess v. Superior Court (1974)
11 Cal.3d 531 (Pitchess)), with regard to Detective Parra, Detective Patsenhann, Officer
Coughlin, and Officer Monteleone. The motion sought information regarding complaints
made against the officers related to coercion, falsifying police reports, and perjury.
Defendant’s declaration in support of his Pitchess motion stated as follows: (1) Detective
Patsenhann “signed a CHP 180 form stating that he towed my vehicle, but from the
in[-]car camera my car was driven by Officer Coughlin,” (2) two ski masks were planted
in defendant’s car, and (3) Detective Parra falsely stated in his written report that officers
found marijuana on defendant’s person.
       At a pretrial hearing, the court noted that in his written motion defendant had not
specifically alleged any wrongdoing by Officer Monteleone, and it asked whether
defendant was asserting any such wrongdoing. Defendant said he included Officer
Monteleone in the Pitchess motion because he did not know who wrote the arrest report.
He did not identify any wrongdoing he attributed to Officer Monteleone.
       The court then asked defendant who he believed planted the ski masks in
defendant’s car and marijuana on his person. Defendant said he believed Officer
Coughlin planted the ski masks in his car, noting that Officer Coughlin had driven his car
to the police station. With regard to the marijuana, defendant initially said he believed
Detective Parra falsely claimed to have found marijuana on his person; however, on
further questioning by the court, defendant said Officer Coughlin did so:

                                              12
“The Court: Does Detective Parra say that he found the marijuana on you, or another
officer found the marijuana on you? [¶] . . . [¶]
       “Defendant Turner: . . . [H]e said that Officer Coughlin.
       “The Court: So he said Officer Coughlin found it?
       “Defendant Turner: Yes, I think.
       “The Court: But Parra just wrote the report?
       “Defendant Turner: Yes.
       “The Court: Okay. So then you are really alleging that Coughlin planted – found
marijuana on you, but actually didn’t –
       “Defendant Turner: Yes, ma’am. [¶] . . . [¶]
       “The Court: . . . And in [Detective Parra’s] report, I’m assuming that he said
Coughlin searched you, and Coughlin found the marijuana on you; is that correct?
       “Defendant Turner: Yes.
       “The Court: Was Parra present when Coughlin searched you and claimed to find
the marijuana?
       “Defendant Turner: At that time, ma’am, I don’t know. I don’t know. I don’t
know. I don’t know if he was present.”
       The court granted the Pitchess motion as to Detective Patsenhann and Officer
Coughlin, but denied it as to Officer Monteleone and Detective Parra. The court said
defendant had not alleged any specific acts of misconduct by Officer Monteleone, and
while it understood that Detective Parra wrote an arrest report, “he was just writing in his
supplemental report information given to him by Officer Coughlin. That information
being that Officer Coughlin was the one that allegedly found marijuana on [defendant’s]
person during the time of [defendant’s] arrest and/or detention.”
       Defendant contends on appeal that the trial court erred by limiting its in camera
review to the personnel files of Detective Patsenhann and Officer Coughlin, urging that
the court also should have ordered review of the personnel files of Detective Parra and
Officer Monteleone. For the reasons that follow, we find no error.


                                             13
       B.     Relevant Legal Principles
       On a showing of good cause, a criminal defendant is entitled to discovery of
relevant documents or information in the confidential personnel records of a peace officer
who is accused of misconduct against him. (People v. Gaines (2009) 46 Cal.4th 172,
179; People v. Samuels (2005) 36 Cal.4th 96, 109.) “To initiate discovery, the defendant
must file a motion supported by affidavits showing ‘good cause for the discovery,’ first
by demonstrating the materiality of the information to the pending litigation, and second
by ‘stating upon reasonable belief’ that the police agency has the records or information
at issue. [Citation.]” (Warrick v. Superior Court (2005) 35 Cal.4th 1011, 1019
(Warrick); Sisson v. Superior Court (2013) 216 Cal.App.4th 24, 33-34; People v. Moreno
(2011) 192 Cal.App.4th 692, 701.) If a defendant shows good cause, the trial court
examines the material sought in camera to determine whether disclosure should be made,
and discloses “only that information falling within the statutorily defined standards of
relevance.” (Warrick, at p. 1019; Moreno, at p. 701.)
       “There is a ‘relatively low threshold’ for establishing the good cause necessary to
compel in camera review by the court. [Citations.]” (People v. Thompson (2006)
141 Cal.App.4th 1312, 1316; Warrick, supra, 35 Cal.4th at p. 1019.) Defendant’s
declaration must describe a specific and plausible factual scenario that would support a
defense claim of officer misconduct, propose a defense to the pending charges, and
articulate how the discovery sought might be admissible or lead to relevant evidence.
(Warrick, at p. 1024; Garcia v. Superior Court (2007) 42 Cal.4th 63, 71; Thompson, at
p. 1316.) “A scenario sufficient to establish a plausible factual foundation ‘is one that
might or could have occurred. Such a scenario is plausible because it presents an
assertion of specific police misconduct that is both internally consistent and supports the
defense proposed to the charges.’ [Citation.]” (Thompson, at p. 1316, italics omitted;
Warrick, at p. 1026.) Depending on the facts of the case, “the denial of facts described in
the police report may establish a plausible factual foundation.” (Thompson, at p. 1316;
Warrick, at pp. 1024-1025.) A defendant need not establish that it is reasonably probable
his version of events actually occurred, provide corroborating evidence, show that his

                                             14
story is persuasive or credible, or establish a motive for the officer’s alleged misconduct.
(Warrick, at pp. 1025-1026; Thompson, at pp. 1316-1317.)
       Trial courts are vested with broad discretion when ruling on Pitchess motions
(Haggerty v. Superior Court (2004) 117 Cal.App.4th 1079, 1086), and we review a trial
court’s ruling for an abuse of discretion. (People v. Lewis and Oliver (2006) 39 Cal.4th
970, 992; Alford v. Superior Court (2003) 29 Cal.4th 1033, 1039.)
       C.     No Good Cause for In Camera Review of Detective Parra’s Records
       Although he concedes that Officer Coughlin, not Detective Parra, claimed to have
found marijuana on his person,4 defendant urges that he was entitled to Pitchess review
of the records of both officers because Detective Parra authored the arrest report that
described the discovery of the marijuana.
       The court considered a similar issue in People v. Hill (2005) 131 Cal.App.4th
1089 (Hill), disapproved of on other grounds in People v. French (2008) 43 Cal.4th 36,
48, fn. 5. In Hill, following the defendant’s arrest for weapons-related offenses,
defendant sought Pitchess discovery as to the arresting officers. In support of the
Pitchess motion, defense counsel stated in a declaration that the officers’ report “is false.
[Defendant] did not possess a gun nor did he point a gun at [the officers]. He did not fire
a weapon.” (Hill, at pp. 1096-1097.) The trial court denied the Pitchess motion, noting
that the gun allegations in the police report came from civilian witnesses, not the officers
themselves. The Court of Appeal affirmed: “The trial court properly recognized that
defendant’s showing in support of his Pitchess motion established only that there was a
factual dispute between defendant’s version of events and that of [the civilian
witnesses]. . . . Defendant’s showing was insufficient to satisfy the materiality aspect of
Pitchess.” (Hill, at p. 1099.)
       The present case is analogous to Hill. Like the officers in Hill, Detective Parra
included in his arrest report statements made by someone else—here, Officer Coughlin’s
statements that he discovered marijuana on defendant’s person after his arrest. The

4
     This was consistent with Officer Coughlin’s trial testimony that he (Officer
Coughlin) recovered marijuana from defendant’s person following defendant’s arrest.
                                             15
attribution of marijuana to defendant, therefore, was by Officer Coughlin, not Detective
Parra. As in Hill, therefore, defendant’s declaration in support of his Pitchess motion
established a factual dispute between defendant’s version of events and Officer
Coughlin’s, not Detective Parra’s. The trial court therefore did not abuse its discretion in
concluding that defendant’s showing was insufficient to satisfy the materiality aspect of
Pitchess.
       We reach the same conclusion regarding defendant’s contention that he met his
Pitchess burden as to Detective Parra “by alleging that the ski masks were planted in
[defendant’s] car.” Defendant told the court that while Detective Parra wrote the report
describing the discovery of the ski masks, he believed Officer Coughlin, not Detective
Parra, planted the ski masks in his car. Again, therefore, defendant’s declaration in
support of his Pitchess motion established a factual dispute between defendant’s version
of events and Officer Coughlin’s, not Detective Parra’s. Any prior acts of dishonesty by
Detective Parra, therefore, would not be relevant to the reported discovery of the ski
masks in defendant’s car.
       D.     No Good Cause for In Camera Review of Officer Monteleone’s Records
       Defendant’s declaration in support of his Pitchess motion did not specifically
allege any wrongdoing by Officer Monteleone. The trial court noted this at the pretrial
hearing and asked whether defendant was alleging any such wrongdoing. Defendant said
he included Officer Monteleone in the Pitchess motion because he did not know who
wrote the arrest report, but he did not identify any wrongdoing he attributed to Officer
Monteleone.
       Defendant asserts on appeal that he showed good cause to review the files of
Officer Monteleone because defendant asserted during the pretrial proceedings that “the
ski masks had been planted in his car” and “Officer Monteleone was present during his
arrest.” Not so. Defendant did not assert during the Pitchess hearing that he believed
Officer Monteleone had planted the ski masks in his vehicle; to the contrary, he said he
believed Officer Coughlin had done so. On this record, the trial court did not abuse its
discretion in finding no good cause to review the files of Officer Monteleone.

                                             16
                                             III.
            The Trial Court Did Not Abuse Its Discretion in Denying Funding
              for Eyewitness Identification and Police Procedures Experts
       A.      Legal Standards
       “ ‘An indigent defendant has a statutory and constitutional right to ancillary
services reasonably necessary to prepare a defense. [Citations.] The defendant has the
burden of demonstrating the need for the requested services. [Citation.] The trial court
should view a motion for assistance with considerable liberality, but it should also order
the requested services only upon a showing they are reasonably necessary. [Citation.]
On appeal, a trial court’s order on a motion for ancillary services is reviewed for abuse of
discretion. [Citations.]’ (People v. Guerra (2006) 37 Cal.4th 1067, 1085; see § 987.9,
subd. (a).)” (People v. Hajek and Vo (2014) 58 Cal.4th 1144, 1255, abrogated on other
grounds by People v. Rangel (2016) 62 Cal.4th 1192, 1216.)
       Defendant contends that trial court abused its discretion by denying his requests
for additional funding to retain an eyewitness identification expert and a police
procedures expert. For the reasons that follow, we find no abuse of discretion.
       B.      An Eyewitness Identification Expert Was Not Reasonably Necessary to the
               Defense
               1.     Factual Background
       Defendant, who had been granted pro se status, asked the court to fund an
eyewitness identification expert. The court asked whether any of the prosecution
witnesses claimed to be able to identify defendant; when the prosecutor said none did, the
court denied defendant’s request for an identification expert, stating as follows:
“Mr. Turner, it’s your burden. . . . It does not appear an identification expert is necessary
to your defense. According to the People, they do not have any witnesses that they plan
on calling that will take the stand and identify you as the person who committed the
alleged crimes, which we call eyewitness testimony. [¶] Their statement [is] that they do
have and they are calling witnesses who were witnesses or victims of the crime, but they
say that the witnesses are going to indeed say . . . that . . . [the] two people who

                                              17
committed the crime [were] wearing . . . ski mask[s]. And so unless I have further
information, the court is going to deny your request for an identification expert.”
       The prosecutor then clarified that one of the victims had tentatively identified two
of six photographs as potentially depicting the gunman. The court said its ruling was
unchanged: “There was no identification when [the victim] picks out . . . two people in
that six pack and says it can either be you or – and this is based on the eyes and mouth.
She did not identify you. She picked out two individuals and said it can be either you or
the other person. . . . [¶] So without more, I’m not going to grant an eyewitness
identification expert.”
              2.      Analysis
       Our Supreme Court has explained that the decision to permit expert testimony on
psychological factors affecting eyewitness identification “remains primarily a matter
within the trial court’s discretion.” (People v. McDonald (1984) 37 Cal.3d 351, 377,
overruled on other grounds in People v. Mendoza (2000) 23 Cal.4th 896, 914.) Such
expert testimony is appropriate, the court has said, “[w]hen an eyewitness identification
of the defendant is a key element of the prosecution’s case but is not substantially
corroborated by evidence giving it independent reliability.” (McDonald, at p. 377.)
However, such evidence “will not often be needed, and in the usual case the appellate
court will continue to defer to the trial court’s discretion in this matter.” (Ibid.)
       The court applied this principle in People v. Lewis and Oliver, supra, 39 Cal.4th at
pp. 995-996, holding that the trial court did not abuse its discretion in refusing to grant
the defendant funds to retain an eyewitness identification expert. It noted that expert
testimony on the psychological factors affecting eyewitness identification is often
unnecessary, and for this reason, the trial court’s discretion regulating its use is rarely
disturbed. In the case before it, the court said defendant had not shown that such
testimony would have made a difference because “[n]o witness identified the masked
perpetrators. The prosecution relied on circumstantial evidence showing defendants’
motive, intent, and opportunity to commit the crime, and their consciousness of guilt


                                              18
afterwards. . . . The record does not show what additional exculpatory inferences could
have been drawn if an expert had testified.” (Id. at pp. 995-996.)
       In the present case, as in People v. Lewis and Oliver, the trial court did not abuse
its discretion in concluding that an eyewitness identification expert would not have been
helpful to defendant’s defense. Lamont Dees testified that he was not able to clearly see
the face of either robber and, although Detective Parra asked him to try to describe the
suspects, he was not able to do so. Indeed, he testified that he could not say “what they
[the suspects] looked like, their face, age, race, or anything.” Evelyn Moore testified that
she could not clearly see either suspect’s face because both were wearing masks. When
she was shown a “six-pack” of photographs, she tentatively identified two of the photos
based on the eyes and mouth, but was not able to conclusively identify either one. 5
       On this record, defendant’s claim fails because he does not show how the
proposed expert testimony “would have made a difference” in his trial. (People v. Lewis
and Oliver, supra, 39 Cal.4th at p. 995.) That is, “[t]he record does not show what
additional exculpatory inferences could have been drawn if an expert had testified.”
(Id. at p. 996.) Moreover any error in denying defendant’s request for funds to hire an
eyewitness identification expert was harmless. Defendant was the registered owner of
the get-away vehicle, in which his driver’s license and wallet—as well as two ski
masks—were found. The stolen merchandise and a gun matching the description of the
gun used during the robbery were found in defendant’s apartment. Evelyn Moore
testified unequivocally that she recognized defendant’s voice as that of the gunman.
And, defendant was arrested wearing the clothing that matched that of the gunman.
Accordingly, defendant has failed to establish that he was deprived of a fair trial or


5
        On appeal, defendant suggests (without citation to any legal authority) that an
expert would have helped defendant cross-examine Moore not only regarding her
identification of him in the photographic lineup, but also “her voice identification in
court.” (Italics added.) Defendant did not seek funding for a voice identification expert
in the trial court, and thus he has forfeited the issue on appeal. (E.g., People v. Townsel
(2016) 63 Cal.4th 25, 42 [defendant forfeited appellate issue by failing to raise it in the
trial court].)
                                             19
otherwise suffered prejudice from the denial of his request for funds. (People v. Guerra,
supra, 37 Cal.4th at p. 1086; People v. Mendoza (2000) 24 Cal.4th 130, 159.)
       C.     A Police Procedures Expert Was Not Reasonably Necessary to the Defense
              1.     Factual Background
       On November 21, 2013, defendant requested funding to hire a police procedures
expert to assist him in reading “MDT’s.”6 The court denied the request, noting that
defendant’s investigator was a former Compton police officer and could assist him in
reading the MDT’s. Defendant then said he wanted the assistance of a police procedures
expert to advise him about LAPD procedures for transporting an impounded car. The
court denied that request as well, stating: “[W]hether your car was towed or not towed or
should have been towed, that is not crucial to your case for which you are facing multiple
robbery counts . . . or at least you don’t spell [out] how it’s crucial to your case whether
they followed the proper procedures of towing your car or not towing your car . . . .”
       Defendant later filed a supplemental motion for a police procedures expert,
arguing that an expert would be necessary to help him establish that “police and
detectives on this case did not follow proper police procedures in investigating and
collecting and handling evidence in this case.” At the hearing on the motion, defendant
stated that he believed a police procedures expert was relevant because officers said
“items were found in the car that had to do with DNA. I’m alleging that they were not in
the car.” The court denied the motion, explaining as follows: “[A] police procedures
expert cannot assist you with factual issues. They [say they] found items. You allege the
items were not found. A police procedures expert does not assist you – that’s a factual
issue. [They said items were] found. You say [they were] not found. That is something
for a jury to determine. You don’t need a police procedure expert for that
determination.”




6
       A “MDT,” or mobile data terminal, is a computerized device used in emergency
vehicles, including police cars, to communicate with a central dispatch office.
                                             20
              2.     Analysis
       Defendant contends that a police procedures expert would have helped him
establish that the arresting officers violated LAPD evidence procedures (1) by driving
defendant’s car to the police station, rather than towing it, and (2) in the manner in which
the ski masks were collected and processed. Such a showing, he urges, would have
suggested that the ski masks were planted in his car by the arresting officers.
       We do not agree. The fact that defendant’s car was driven to the police station
does not lead logically to the conclusion that evidence therefore was planted in it—nor
would towing defendant’s car have foreclosed that possibility. Similarly, even were
evidence collection procedures violated in some fashion, that would not have suggested
that the ski masks were planted. The trial court did not abuse its discretion by denying
defendant’s request for a police procedures expert. And, as we have said, the evidence of
defendant’s guilt was overwhelming; thus, any error in this regard was not prejudicial.
                                     DISPOSITION

       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                  EDMON, P. J.

We concur:




                     LAVIN, J.                                  HOGUE, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                             21